OPINION
By THE COURT.
This is a motion filed by the plaintiff-appellee, seeking an order “* * * to amend the Bill of Exceptions in the cause herein, specifically in the wording of the general charge of the court.”
In support of the same, there has been filed the following certification, to wit:
“October 23, 1958
“I hereby certify that due to error in transcription the corrections as appearing on page 7 of the charge in this case, should be made and page 7a should be inserted in place of page 7 thereof.
/s/ Evelyn Walters
Reporter
/s/ Robert Draper
Judge”
It therefore appears that an error has been made in transcribing the charge given by the court which, in the furtherance of justice, should be corrected.
Such a correction was held to be permissible in O’Neill et al. v. Bartlett et al., 53 Abs 508, the syllabus of which provides:
“Where the undisputed testimony shows that a mistake in a general charge contained in a bill of exceptions was caused by accident or error, such bill of exceptions will be, under authority of §11572-a GC, remanded to the trial court for correction.”
*75The Bill of Exceptions will be ordered remanded to the trial court for correction. After the same has been refiled in this court, supplemental briefs may be filed within rule. If such is not desired and further argument waived, a stipulation should be filed to this effect. Thereupon, the court will pass upon the assigned errors; otherwise, the cause will be reassigned.
PETREE, PJ, BRYANT and MILLER, JJ, concur.